UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-31469 China Daqing M&H Petroleum, Inc. (Exact name of registrant as specified in its charter) Nevada 20-2388650 (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) Jianqiao Road, Third Floor, Song Yuan City Economic and Technology Development District Jilin Province, P.R. China (Address of principal executive offices) (Zip Code) 406-282-3188 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class of Securities Number of shares outstanding as of August 12, 2011 Common stock, par value $0.001per share TABLE OF CONTENTS FORM 10-Q JUNE 30, 2011 PART I— FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II— OTHER INFORMATION Item 6. Exhibits. 15 SIGNATURES 16 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to ChinaDaqing M&H Petroleum, Inc. and its subsidiaries. “SEC” refers to the Securities and Exchange Commission. PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, September 30, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Inventories Loan receivable - related party Prepaid expenses and sundry current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT: Oil property and equipment, net of accumulated depletion Rental property, net of accumulated amortization Other property and equipment, net of accumulated depreciation TOTAL PROPERTY AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Other payables and accrued liabilities Current portion of long-term debt - Loan payable - shareholders - current TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - shareholders Deferred income taxes TOTAL LONG-TERM LIABILITIES SHAREHOLDERS' EQUITY: Preferred stock, $.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value; 140,000,000 shares authorized, 31,857,000 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTERESTS IN SUBSIDIARY TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to financial statements -1- CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended June 30, For the Nine Months Ended June 30, REVENUES: Oil sales $ Subrental income TOTAL REVENUES COST OF SALES: Oil production cost Government oil surcharge Depletion Subrental expense TOTAL COST OF SALES GROSS PROFIT OPERATING EXPENSES: General and administrative expenses INCOME FROM OPERATIONS Interest expense, net of interest income NET INCOME BEFORE INCOME TAXES Income taxes NET INCOME BEFORE NONCONTROLLING INTERESTS Less: net income attributable to noncontrolling interests NET INCOME ATTRIBUTABLE TO THE COMPANY OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustment COMPREHENSIVE INCOME Less: other comprehensive income attributable to noncontrolling interests COMPREHENSIVE INCOME ATTRIBUTABLE TO THE COMPANY $ BASIC AND DILUTED EARNINGS PER SHARE $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See notes to financial statements -2- CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, oil properties Depreciation, rental and other property and equipment Imputed interest on shareholder loan - Net income attributable to noncontrolling interests Deferred Income taxes ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Accounts payable ) Other payables and accrued liabilities NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition and development of oil properties ) ) Acquisition of other property and equipment - ) Loan (to) payment from related party ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds (repayment) of loan from shareholders ) Repayment of long-term debt ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATE CHANGE ON CASH INCREASE IN CASH CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ Supplemental disclosure of cash flow information Cash paid during the period for: Income tax $ $ Interest $ $ See notes to financial statements -3- CHINA DAQING M&H PETROLEUM, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 (UNAUDITED) 1SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year or any subsequent periods. The consolidated balance sheet as of September 30, 2010 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K. These interim financial statements should be read in conjunction with that report. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010 filed on January 5, 2011. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company accounts and transactions have been eliminated. These financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. The reporting currency of the Company is the US dollar. The functional currency of China Daqing and ADCI is the US dollar. Daqing Yueyu and Jilin Yifeng use their local currency Chinese Renminbi (“RMB”) as their functional currency. Certain amounts included in the financial statements for the three and nine months ended June 30, 2010 have been reclassified to conform to the financial statement presentation for the three and nine months ended June 30, 2011. Uses of estimates in the preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of net revenue and expenses during each reporting period.Actual results could differ from those estimates and changes in these estimates are recorded when known.Significant items subject to such estimates and assumptions include the following: •Estimates of proved reserves and related estimates of the present value of future net revenues; •The carrying value of oil properties; •Estimates of the fair value of reporting units and related assessment of goodwill for impairment; •Asset retirement obligations; •Income taxes 2 INVENTORIES Inventories, consisting of drill supplies held for use and crude oil, are valued at the lower of cost or market, determined on the first-in, first-out basis. A breakdown of inventories as of June 30, 2011 and September 30, 2010 is as follows: 　 June 30, September 30, Drill supplies $ $ Crude oil - - Total Inventories $ $ -4- 3PROPERTY AND EQUIPMENT Oil properties A summary of oil properties at June 30, 2011 and September 30, 2010 is as follows: June 30,September 30, Oil properties, proved reserves $ $ Less: accumulated depletion Oil properties, net $ $ Rental properties A summary of rental properties at June 30, 2011 and September 30, 2010 is as follows: June 30,September 30, Rental properties - drill rights $ $ Less: accumulated amortization Rental properties, net $ $ The previous sublease agreement with Daqing Haihang expired on December 31, 2010. On December 17, 2010, Jilin Yifeng extended the agreement with Daqing Haihang and the extended lease started on January 1, 2011 and will expire on December 31, 2015. The subrental to Daqing Haihang includes 63% of our total property including 12.5 square kilometers of oil field. Appraised value of drill rights $381,479 is allocated to the rented properties under the new sublease agreement and will be amortized through life of the agreement on a straight-line basis. Other property and equipment Other property and equipment and the estimated lives used in the computation of depreciation is as follows: June 30,September 30, Life Transportation equipment 5 years $ $ Furniture, fixtures and equipment 5 years Subtotal 　 Less: accumulated depreciation Other property and equipment, net 　 $ $ 4LOAN PAYABLE – SHAREHOLDERS As of June 30, 2011 and September 30, 2010, we had borrowings from shareholders as shown in the following table: 　 June 30, September 30, Outstanding borrowing on $60,000 unsecured line of credit with a shareholder, with no interest and due on demand $ $ Due to shareholders, bear interest at 5.31% per annum, due by October 30, 2011 Due to shareholders, bear interest at 5.31% per annum, due by December 31, 2011 Due to shareholders, bear interest at 5.31% per annum, due by November 30, 2012 　 Less: current portion 　 $ $ -5- 5INCOME TAXES Substantially all of the Company’s operations are in China and, effective January 1, 2008, are subject to income taxes at the rate of 25%.A reconciliation of the United States statutory Federal tax rate of 35% and the effective tax rate for three and nine months ended June 30, 2011 and 2010 is as follows: 　 Three Months Ended June 30, 　 Amount Percentage Amount Percentage Income before income taxes and noncontrolling interests $ % $ % 　 　 　 　 　 U.S. statutory Federal rate % % Effect of lower tax rate in China % ) % Other % % Effective rate $ % $ % The provision for income taxes are summarized as follows: Three Months Ended June 30, Current $ $ Deferred Total $ $ 　 Nine Months Ended June 30, 　 Amount Percentage Amount Percentage Income before income taxes and noncontrolling interests $ % $ % 　 　 　 　 　 U.S. statutory Federal rate % % Effect of lower tax rate in China ) % ) % Other % % Effective rate $ % $ % The provision for income taxes are summarized as follows: Nine Months Ended June 30, Current $ $ Deferred Total $ $ The Company does not provide for United States income taxes on un-remitted earnings of foreign subsidiaries, as it intends to permanently reinvest these earnings in China. 6VULNERABILITY DUE TO OPERATIONS IN PRC The Company’s operations may be adversely affected by significant political, economic and social uncertainties in the PRC. Although the PRC government has been pursuing economic reform policies for more than twenty years, no assurance can be given that the PRC government will continue to pursue such policies or that such policies may not be significantly altered, especially in the event of a change in leadership, social or political disruption or unforeseen circumstances affecting the PRCs political, economic and social conditions. There is also no guarantee that the PRC government’s pursuit of economic reforms will be consistent or effective. -6- Substantially all of the Company’s businesses are transacted in RMB, which is not freely convertible. The People’s Bank of China or other banks are authorized to buy and sell foreign currencies at the exchange rates quoted by the People’s Bank of China. Approval of foreign currency payments by the People’s Bank of China or other institutions requires submitting a payment application form together with suppliers’ invoices, shipping documents and signed contracts. Since the Company has its primary operations in the PRC, the majority of its revenues will be settled in RMB, not U.S. Dollars. Due to certain restrictions on currency exchanges that exist in the PRC, the Company’s ability to use revenue generated in RMB to pay any dividend payments to its shareholders outside of China may be limited. 7BUSINESS SEGMENT INFORMATION All of the Company’s sales are to companies located in China.All sales of crude oil are to one company, China National Petroleum Corporation (“PetroChina”). The Company operates in three reportable segments which are the extraction and sale of crude oil, resale of oil drilling equipments and subleasing. The following table presents financial information about the Company’s reportable segments as of and for the three and nine months ended June 30, 2011 and 2010 (unaudited): 　 Three Months Ended June 30, 　 Extraction and 　 Resale of oil Extraction and 　 Resale ofoil sale of crude oil Subrental drilling equipments sale ofcrude oil Subrental drilling equipments Net revenues $ $ $
